Case 1:18-cv-00254-WES-PAS Document 24-1 Filed 03/11/19 Page 1 of 4 PageID #: 149



        UNITED STATES DISTRICT COURT
        FOR THE DISTRICT OF RHODE ISLAND

  THE BANK OF NEW YORK MELLON
  F/S\K/A THE BANK OF NEW YORK AS
  TRUSTEE FOR FIRST HORIZON
  ALTERNATIVE MORTGAGE SECURITIES
  TRUST 2004-AA5

        VS                                       CA No. 17-cv-00031-WES-PAS

  CHRISTOPHER PEMENTAL
  BARRINGTON HISTORICAL SOCIETY, LLC ET AL

  MEMORANDUM OF LAW TO ALLOW SUPPLEMENTAL MEMORANDUM

        Defendants, by their attorney, have moved this Court permit the Defendants

  to file a Supplemental Memorandum of Law due to recent developments in the

  First Circuit. The recent case of Thompson v. JPMorgan Chase Bank, N.A. CA.

  No. 18-1559 was decided on February 8, 2019 and set forth relevant requirements

  for strict compliance with the terms of the mortgage, which were not complied

  with in this case. A copy of this opinion is attached, in which the First Circuit

  reversed the dismissal by the District Court and reversed a foreclosure sale due to

  the fact that the purported default notice failed to notify the mortgagor of the

  limitations of the right to reinstate. The Court held that due to the strict compliance

  required under Massachusetts law and the obligation not to provide language in the

  notice which was deceptive, the failure to advise the mortgagor that reinstatement

                                             1
Case 1:18-cv-00254-WES-PAS Document 24-1 Filed 03/11/19 Page 2 of 4 PageID #: 150



  could occur no later than five days before the scheduled sale was fatally defective.

  It also held that there was no need to demonstrate prejudice arising from said

  failure to notify the mortgagor.

        The cases of Martins v. FHFA et al 214 F.Supp.3d 163 (D. R.I., 2016) and

  Dan Harry v. PNC Bank C.A. No. 17-136 WES (D.R.I., February 26, 2018) have

  yheld that Rhode Island law mandates that mortgage contracts must be strictly

  complied with in order to exercise the statutory power of sale. Failure to do so

  would result in the foreclosure rendered invalid. This Court in Dan Harry held that

  strict compliance was required and noted that the Rhode Island Supreme Court in

  Bucci v. Mortgage Electronic Registration Systems, Inc. 68 A. 3d 1069(R.I., 2013)

  had interpreted Rhode Island mortgages applying Massachusetts case law due to

  the similarities of the statutes authorizing statutory power of sale:


         Also pertinent is that the Rhode Island Supreme Court's decisions regarding
  mortgage interpretation turn to Massachusetts case law to fill in the interstices in
  Rhode Island mortgage jurisprudence. See Cruz v. Mortg. Elec. Registration Sys,
  Inc., 108 A.3d 992, 997 (R.I. 2015) (looking to guidance from Massachusetts to
  develop law pertaining to standing to challenge mortgage assignments) (citing as
  guidance Wilson v. HSBC Mortg. Servs., Inc., 744 F.3d 1 (1st Cir. 2014) (applying
  Massachusetts law)); Bucci, 68 A.3d at 1087 ("we interpret the term `mortgagee' in
  our statutes in a similar fashion as did the Supreme Judicial Court of
  Massachusetts") (citing as guidance Culhane v. Aurora Loan Servs. of Neb., 826 F.
  Supp. 2d 352 (D. Mass. 2011) (applying Massachusetts law), aff'd, 708 F.3d 282
  (1st Cir. 2013), and Eaton v. Fed. Nat'l Mortg. Ass'n, 969 N.E. 2d 1118 (Mass.
  2016)). Accordingly, it is appropriate for this Court to consider persuasive the
  relevant mortgage-law guidance from Massachusetts. See, e.g., Jose, 54 N.E. 3d at
                                             2
Case 1:18-cv-00254-WES-PAS Document 24-1 Filed 03/11/19 Page 3 of 4 PageID #: 151



  1132 & n.3 (claim that foreclosure may be rendered invalid by mortgagee's failure
  to conduct pre-foreclosure face-to-face meeting survives summary
  judgment); Cook, 31 N.E. 3d at 1131 (mortgagor's claims to restore title and avoid
  eviction based on mortgagee's failure to comply with HUD regulations before
  foreclosing survive summary judgment).a

        In view of this recent decision, which would be dispositive on crucial issues

  in this case, Defendant requests a period of two weeks to file a supplemental

  memorandum in order to fully address and fully brief this new issue which was

  addressed by the First Circuit in Thompson.



  March 11, 2019
                                                     CHRISTOPHER PEMENTAL
                                                     BARRINGTON HISTORICAL
                                                     SOCIETY, LLC
                                                     By their Attorney

                                                     /s/ John B. Ennis
                                                     JOHN B. ENNIS, ESQ. #2135
                                                     1200 Reservoir Avenue
                                                     Cranston, Rhode Island 02920
                                                     (401) 943-9230
                                                     jbelaw75@gmail.com




                            CERTIFICATION OF SERVICE

       I hereby certify that I emailed a copy of this Memorandum of Law to John
  McNicholas, Esq and Catherine Eastwood on March, 2019

  /s/ John B. Ennis, Esq.
                                           3
Case 1:18-cv-00254-WES-PAS Document 24-1 Filed 03/11/19 Page 4 of 4 PageID #: 152




                                        4
